DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hurley does not teach using a logger to store a shot point in a memory of an electronic detonator, going to far as to suggest that Hurley does not disclose storing anything in a memory of an electronic detonator.  As proof Applicant cites a section of column 6 which was referenced by the Examiner.  However, Applicant neglected to note that the citations provided by the Examiner also referred to sections of column 3.  In Column 3, Hurley discloses “the DM[detonator module] … is able to store data” (lines 20-21) and “The unique ID need not be preprogrammed into the DM, but instead may be generated when the detonator is connected to the ‘Logger’ in the field.  A unique detonator ID could be generated and stored in either or both of the DM” (lines 57-61) showing that the electronic detonator is capable of having data stored in it by the logger.  Furthermore, Hurley proceeds to disclose that the unique ID could be a code which is “a 9-digit grid location, but it could also be a GPS location” (Col 4, lines 1-2).  Indeed, claim 10 of Hurley describes “the entering or storing a user-code into the memory of a detonator module comprises entering or storing a grid location of an associated detonator module”.  Therefore, Hurley clearly discloses the required limitation.  As mentioned in the previous Office Action, the Applicant is reminded that the references are made for the convenience of the applicant, but they are in no way intended to be limiting.  The prior art should be considered in its entirety.   

Claim Objections
The claims are objected to because the claim sheets are marked with the incorrect application number (15314726, which is the parent of the current application).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurley (8390979). 
With respect to claim 1, Hurley discloses using a logger (Fig 1: 130), reading a serial ID from a connected electronic detonator (Col 6, lines 12-13); receiving a shot point number in the logger (Col 3, line 67 – Col 4, line 4; Col 6, lines 15-16); using the logger, electronically transmitting the shot point number to the electronic detonator (Col 6, lines 17, 21-22); and storing the shot point in the memory of the electronic detonator (Col 3, lines 61-62; Col 6, lines 21-22).
With respect to claim 2, Hurley discloses the logger is a seismic logger (Col 2, lines 36-37, 42).
With respect to claim 3, Hurley discloses receiving a user-entered shot point number via a user interface of the logger (Col 6, lines 15-16, 21-22).
With respect to claim 7, Hurley discloses using a seismic blasting machine (Col 2, lines 36-37, 42), electronically obtaining detonator data including at least one of a serial ID and a shot point from a connected seismic detonator (Col 6, lines 12-13); and storing the detonator data in a local memory of the seismic blasting machine (Col 3, lines 60-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (6704657) in view of Hurley.
With regards to claim 4, Peng teaches using the seismic blasting machine, attempting to initiate detonation of the seismic detonator (Col 7, lines 21-25); and transmitting the detonator data from the seismic blasting machine to an external system (Col 8, lines 21-23).  However, it does not teach using a seismic blasting machine, electronically obtaining detonator data including at least one of a serial ID and a shot point from a connected seismic detonator.
Hurley teaches using a seismic blasting machine, electronically obtaining detonator data including at least one of a serial ID and a shot point from a connected seismic detonator (Col 6, lines 11-13).  It would have been obvious to one of ordinary skill in the art at the time of the invention modify the method of Peng to include the detonator identification data of Hurley since such a modification would have, in the event of a misfire or other error, allowed for easier identification of the faulty detonator for replacement or repair.  
With regards to claim 5, Peng teaches the external system is at least one of a remote recording facility (Col 8, lines 22-23), a data acquisition system, and a control system.
With regards to claim 6, Peng teaches selectively identifying a confirmation time break value associated with the attempted detonation (Col 8, lines 59-63); and transmitting the confirmation time break value from the seismic blasting machine to the external system (Col 8, lines 21-23).

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645